Reasons for Allowance

Claims 21-40 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art of record, Bonforte (8,972,257) show a system and method that includes: receiving, by a processor, a transcription of a voice message, the voice message comprising audio and the transcription comprising a text representation of the audio, identifying, by the processor, a keyword in the text representation,  and displaying, by the processor, an interface, the interface comprising: a display area including the messages, wherein a visual appearance of the keyword in the text representation is modified prior to display of the text representation in the text area (links and personal profiles are linked and highlighted). In regard to claims 21,28, and 35, the prior art of record does not specifically show a visual indicator indicating a playback progress of playing back the audio. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621. The examiner can normally be reached Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        February 11, 2022